DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The office Action is in response to amendment filed on 12/17/2021.    
											
Status of Claims
3.	In the amendment filed on 12/17/2021,  independent claims 1, 18 have been amended, Claims 1-20 are pending in the present application.

Allowable Subject Matter
4. 	Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance:
	1).       During the interview 12/01/2021, examiner and attorney agreed that to clarify the relationship between calculated score of sub-frame and optical sub-frame;  the amendment 12/17/2021 is according to the interview discussion.
1).	For independent claim 1, the main reason for allowance in conjunction with all the other claim limitations is that the unique way to identify a sub-frame, generate score for each sub-frame for each vector matrix in a vector cube, and select a sub-frame has the highest score, then based on the selection, generate an optimized AV file; is allowable.

Claims 1-17 would be allowable because they depend on claim 1.
2)	Claim 18 is allowed with the similar reason as claim 1.
Claims 19-20 would be allowable because they depend on claim 18.

6.			 		Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Zaihan Jiang whose telephone number is (571) 272-1399.  The examiner can normally be reached on Monday – Thursday, 8:30 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/ZAIHAN JIANG/Primary Examiner, Art Unit 2423